Citation Nr: 1627375	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-24 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a stomach disorder, to include as secondary to a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND


The Veteran seeks service connection for a psychiatric disorder and service connection for a stomach disorder.  He asserts that his military occupational specialty caused stressed and anxiety and that his stomach disorder were caused by his psychiatric disorder.

Regarding the Veteran's claim for service connection for a psychiatric disorder, service treatment records dated in May 1969 show that on the Veteran's pre-induction Report of Medical History, he reported that he had frequent trouble sleeping.  The examiner noted that the Veteran had "insomnia-mild anxiety symptom."  On the Veteran's service entrance clinical examination, no psychiatric disorder was noted.  The Veteran's service separation examination in March 1971, found no psychiatric disorder, nor did the Veteran report any psychiatric symptoms on the Report of Medical History at that time. 

The Veteran was afforded a VA mental disorders examination in January 2015.  A diagnosis of unspecified anxiety disorder was provided.  During the examination, the VA examiner reviewed private medical records from Dr. L. and Dr. H., which were provided by the Veteran at the time of the examination but were noted to not be in the Veteran's electronic claims file.  The private records included a diagnosis of depressive disorder, not otherwise specified, and a diagnosis of generalized anxiety disorder.  The VA examiner opined that it was "less likely than not" that the Veteran's level of anxiety was caused by or a result of his military service.  The VA examiner also opined that it was not an exacerbation or an aggravation beyond the normal progression of a chronic anxiety disorder.  The rationale provided for these opinions was "[f]or service connection of a medical condition, it requires it to be a chronic disabling medical condition.  The veteran has no significant impairment of either occupational function or interpersonal function due to his anxiety."  Accordingly, the Boar finds that the rationale provided by the examiner is inadequate.

A review of the Veteran's claims file shows that the private treatment records noted in the Veteran's January 2015 VA examination report are not associated with the claims file.  Accordingly, there are outstanding private treatment records pertinent to the Veteran's claim, the Board finds that remand is necessary to ensure a complete record on which to decide his claim.

Regarding the Veteran's claim for service connection for a stomach disorder, the Veteran's service entrance examination in May 1969 showed no findings, complaints, or history of a stomach disorder.  The service treatment records dated in December 1970, show that the Veteran had epigastric tenderness.  A diagnosis of acute hemorrhagic gastritis was provided.  The Veteran reported having had a duodenal ulcer two years prior to admission.  The Veteran noted stomach problems on his service separation Report of Medical History in March 1971.

The Veteran was afforded a VA stomach examination in May 2011.  A diagnosis of "stomach condition" was provided.  The Veteran reported having excessive gas, upset stomach, and cramping with diarrhea for 40 years.  He noted that he had diarrhea on a daily basis.  He stated that he was anxious and stressed.  The VA examiner noted that there was no documentation available since service in the Veteran's claims file.  The VA examiner stated that based on history, the Veteran's current stomach condition was not caused by or the result of one episode of acute hemorrhagic gastritis in service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner failed to provide a diagnosis of the Veteran's complaints and failed to consider the Veteran's competent history of symptoms, but rather relied on the lack of documentation since service discharge.


Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his psychiatric and stomach disorder claims, to include private medical records from Dr. L. and Dr. H.  The Veteran is advised that all treatment for a psychiatric disorder and a stomach disorder, and all evidence, both medical and lay statements, showing a continuity of symptoms since service discharge or a relationship between his current disorders and his military service are relevant to these claims.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above ordered development has been completed, the Veteran must be afforded a VA psychiatric examination.  The entire electronic claims file must be made available to and reviewed by the examiner.  The examiner must conduct all necessary tests and studies.  

After review of the evidence of record, the clinical examination, and with consideration of the Veteran's lay statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder, to include an anxiety disorder and depressive disorder, is related to the Veteran's military service.  

The examiner must also provide an opinion as to whether any currently or previously diagnosed psychiatric disorder preexisted the Veteran's military service.  If a currently or previously diagnosed psychiatric disorder is found to have preexisted military service, the examiner must state the specific evidence upon which the finding was made. 

If a currently or previously diagnosed psychiatric disorder is found to have preexisted military service, the examiner must then provide an opinion as to whether the Veteran's military service did not aggravate a preexisting psychiatric disorder beyond the normal progression of the disease.  If the examiner finds that the Veteran's military service did not aggravate a preexisting psychiatric disorder beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Then, the Veteran must be afforded a VA examination to determine whether any stomach/gastrointestinal disorder is related to his military service.  The electronic claims file must be made available to and reviewed by the examiner.  The examiner must conduct all necessary tests and studies, and the results of these tests must be reviewed prior to the opinions being provided.  

After review of the evidence of record, the clinical examination, and with consideration of the Veteran's lay statements, the examiner must state whether any currently or previously diagnosed stomach/gastrointestinal disorder is related to the Veteran's military service, to include as due to episode of gastritis in 1970, and the symptoms since service discharge competently reported by the Veteran.  

The examiner must also provide an opinion as to whether any currently or previously diagnosed stomach/gastrointestinal disorder preexisted the Veteran's military service.  If a currently or previously diagnosed stomach/gastrointestinal disorder is found to have preexisted military service, the examiner must state the specific evidence upon which the finding was made. 

If a currently or previously diagnosed stomach/gastrointestinal disorder is found to have preexisted military service, the examiner must then provide an opinion as to whether the Veteran's military service did not aggravate a preexisting stomach/gastrointestinal disorder beyond the normal progression of the disease.  If the examiner finds that the Veteran's military service did not aggravate a preexisting stomach/gastrointestinal disorder beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

The examiner must also state whether any previously or currently diagnosed stomach disorder is due to or aggravated by the Veteran's currently diagnosed psychiatric disorder. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

